 



Exhibit 10.1
SHARE REPURCHASE AGREEMENT
     This Share Repurchase Agreement (this “Agreement”) is made and entered into
as of January 30, 2006, among INSTEEL INDUSTRIES, INC., a North Carolina
corporation (the “Company”), and HOWARD O. WOLTZ, JR., a North Carolina resident
(“Mr. Woltz”) and JOAN MOORE WOLTZ, a North Carolina resident (“Mrs. Woltz” and
together with Mr. Woltz, the “Sellers” or individually, a “Seller”).
RECITALS
     WHEREAS, the Company adopted a share repurchase program on January 13,
2006, pursuant to which the Company may repurchase up to $15 million of its
outstanding common stock over a period of up to twelve months ending January 12,
2007;
     WHEREAS, the Company agreed to pay a discounted purchase price to any
shares purchased from affiliated sellers and the Sellers are affiliated sellers;
     WHEREAS, the closing price for the Company’s common stock on the NASDAQ
National Market on January 27, 2006 was $25.10 per share;
     WHEREAS, to diversify their investments and for estate planning purposes,
Mr. Woltz has determined to sell an aggregate of 200,000 shares of the Company’s
common stock and Mrs. Woltz has determined to sell an aggregate of 200,000
shares of the Company’s common stock (together, the “Woltz Shares”);
     WHEREAS, the disinterested members of the Board of Directors of the Company
have considered and approved the purchase of the Woltz Shares by the Company at
the discounted price set forth in this Agreement; and
     WHEREAS, the Sellers desire to sell to the Company, and the Company desires
to purchase from Sellers, all of the Woltz Shares pursuant to the terms and
conditions of this Agreement.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual agreements and covenants
contained herein and further valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. Repurchased Shares. Subject to the terms and conditions of this
Agreement, upon execution of this Agreement, the Company shall repurchase from
Sellers the Woltz Shares.
     2. Delivery of Woltz Shares; Consideration for Woltz Shares. Upon execution
of this Agreement (i) the Sellers shall deliver the Woltz Shares to the Company
and (ii) upon such delivery by the Sellers, the Company shall pay to Sellers an
aggregate amount equal to $8,528,800 (representing $21.322 per Share).

1



--------------------------------------------------------------------------------



 



     3. Representations and Warranties of the Company. The Company represents
and warrants to Sellers as of the date hereof that:
          (a) the Company is duly organized, validly existing and in good
standing under the laws of the State of North Carolina;
          (b) all action on the part of the Company necessary to authorize,
execute and deliver, and perform all obligations of the Company under, this
Agreement has been taken;
          (c) this Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms.
     4. Representations and Warranties of Sellers. Each Seller represents and
warrants to the Company as of the date hereof that:
          (a) Seller has full power, legal right and capacity to execute and
deliver, and to perform his obligations under, this Agreement;
          (b) this Agreement constitutes the legal, valid and binding obligation
of Seller, enforceable in accordance with its terms;
          (c) the execution, delivery and performance of this Agreement by
Seller will not violate any requirement of law or any existing mortgage,
contract, lease, indenture or agreement binding on Seller or Seller’s property
or result in the creation or imposition of any lien on any of the properties or
assets of Seller pursuant to the provisions of any of the foregoing;
          (d) no consent of any other person and no consent, license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement;
          (e) Seller is the legal and beneficial owner of their portion of the
Woltz Shares (such number of shares identified in the recitals hereto) with good
valid and marketable title thereto, free and clear of any and all mortgages,
liens, encumbrances, charges, claims, restrictions, pledges, security interests
or impositions of any kind thereon or in the proceeds thereof, and upon
Company’s payment therefor, good valid and marketable title will pass to the
Company; and
          (f) the Company has provided Seller with full and complete disclosure
with respect to the operations, business, prospects and condition (financial or
otherwise) of the Company, and Seller has made a voluntary and informed
investment decision based on such disclosure.
     5. Survival. The representations and warranties of the Company and of the
each Seller contained in this Agreement shall survive the execution and delivery
of this Agreement and shall in no way be affected by any investigation of the
subject matter thereof made by or on behalf of the Company or the Sellers, as
the case may be.

2



--------------------------------------------------------------------------------



 



     6. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the repurchase of the Woltz Shares, and supercedes all
prior oral or written negotiations, agreements or undertakings with respect to
such transactions.
     7. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.
     8. Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of North Carolina, without reference to
principles of conflict of laws or choice of laws.
     IN WITNESS WHEREOF, the parties have executed this Share Repurchase
Agreement as of the date and year set forth above.

                  INSTEEL INDUSTRIES, INC.    
 
           
 
  By:   /s/ Michael C. Gazmarian    
 
           
 
      Michael C. Gazmarian    
 
      Chief Financial Officer and Treasurer    

             
 
           
 
           
 
      /s/ Howard O. Woltz, Jr.    
 
           
 
      Howard O. Woltz, Jr.    
 
           
 
      /s/ Joan Moore Woltz    
 
           
 
      Joan Moore Woltz    

3